Citation Nr: 1040665	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
other than posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a vascular nerve 
disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

Issues of entitlement to service connection for a vascular 
nevus of the face, entitlement to an increased rating for 
PTSD, and entitlement to a total disability rating based 
on individual unemployability (TDIU), have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over these issues and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On October 29, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
that a withdrawal of his appeal as to the issue of service 
connection for a psychiatric disorder, other than PTSD is 
requested.

2.  A headache disorder is attributable to service.  

3.  There is no competent lay or medical evidence showing the 
presence of a current vascular nerve disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the 
issue of service connection for a psychiatric disorder, other 
than PTSD, by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

2.  A headache disorder was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

3.  A vascular nerve disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Psychiatric Disorder, Other Than 
PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  On October 29, 2008, the Veteran withdrew his appeal 
as to the issue of service connection for a psychiatric disorder 
other than PTSD and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it is 
dismissed.


Service Connection for Headaches and a Vascular Nerve 
Disorder

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
for service connection or headaches is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

With respect to the Veteran's claim for service connection for a 
vascular nerve disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  An RO letter dated March 2006 informed the Veteran of all 
three elements required by 38 C.F.R. § 3.159(b), as stated above.  
An RO letter dated in September 2006 also notified the Veteran 
that that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded, in 
compliance with Dingess.  The claim was readjudicated in an 
October 2008 supplemental statement of the case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board notes that additional evidence has been received since 
the issuance of the October 2008 SSOC.  However, none of the 
evidence pertains to a vascular nerve disorder, and some is 
duplicative of documents already of record and otherwise pertains 
to issues newly raised by the Veteran which have been referred to 
the AOJ for appropriate action.  To the extent that the Veteran 
offered evidence and arguments regarding service connection for 
headaches, that claim is being granted.  Thus, remand for the 
issuance of a supplemental statement of the case is not 
warranted, and the Board will proceed with the merits of the 
issues of service connection for headaches and a vascular 
disorder.  

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issues on 
appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's 
service treatment records, VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  

The Board also finds that a VA examination is not necessary to 
determine whether a vascular nerve disorder is related to the 
Veteran's active service.  In accordance with McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the Veteran qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Here, 
there is no lay or medical evidence showing that the Veteran has 
a current vascular nerve disorder.  He was not treated for a 
vascular nerve disorder during or after service.  Nor has he 
described any current manifestations or symptoms of a vascular 
nerve disorder.  As noted below, a vascular nevus (not a vascular 
nerve disorder) was noted during service.  In such circumstances, 
there is no duty to obtain a medical examination or opinion.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The  Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes two 
of the three elements required for service connection under 38 
C.F.R. § 3.303(b): (1) that the condition was "noted" in 
service, and (2) evidence of post-service continuity of the same 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The third element, evidence of a relationship between the present 
disability and the postservice symptomatology, may be established 
through lay testimony if the relationship and the disability are 
capable of lay observation.  See id; Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 Vet. 
App. 109, 112 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records do not reveal any headache or 
vascular nerve complaints, findings, treatment, or diagnosis.  
The separation examination yielded normal findings.  

Post-service, the evidence reflects complaints and diagnoses of 
headaches from 2006 onward.  The Veteran stated that he was 
treated for headaches in the years following service, but records 
are no longer available from that physician.  The recent VA and 
private records indicated that the headaches are stress-related 
(due to work) as well as being migraine headaches and headaches 
related to neck problems.  In January, March, May, and July 2006, 
it was noted that the Veteran had a 25-34 year history of having 
headaches.   

In May 2008, the Veteran was afforded a VA examination which 
confirmed the diagnosis of migraine headaches.  The examiner 
noted that the Veteran had been involved in a mine explosion 
during service and had purportedly injured his head.  The Veteran 
also reported to the examiner that he had had headaches after he 
returned home to the United States and continued to have 
headaches thereafter.  The examiner indicated that the Veteran's 
current headache description did not correlate to prior headache 
descriptions which then suggested a different headache pattern.  
The examiner stated that post-concussive headaches usually begin 
at the time or shortly after the injury.  A delay of months of 
years made the Veteran's headache disorder less likely than not 
caused by the inservice head trauma.  The Board notes at this 
juncture that the accident occurred approximately two months 
prior to the Veteran's discharge.  

Initially, the Board must assess the competence of the Veteran to 
report the onset of his headache disorder as due to service and 
of his having headaches  since that time, as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In Barr and Washington, the Court noted that a veteran is 
competent to testify to factual matters of which he had first-
hand knowledge and, citing its earlier decision in Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).

As the Veteran provided credible statements regarding his 
participation in combat during service including being rendered 
unconscious during the mine explosion incident, and the Veteran 
is competent to provide information as to both the incurrence and 
continuity of symptomatology associated with the injury, the 
Board notes that the Veteran is competent to report as to the 
circumstances of his in-service accident.  Layno, 38 C.F.R. § 
3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (involving a claim of service connection for 
paranoid schizophrenia where lay persons submitted statements 
attesting to observing a change in the veteran's behavior during 
and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The lack of corroboration does not, by itself 
render lay evidence incredible.  Buchanan v. Nicholson, 451 F.3d 
at 1337 (Board must first "determine whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.").

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. at 469; see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

The Board finds the Veteran's statements credible.  The Board 
notes that where a combat wartime veteran alleges he/she suffers 
disability due to an injury incurred in service, 38 U.S.C.A. § 
1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran is a 
combat veteran who received the Purple Heart.  Thus, 38 U.S.C.A. 
§ 1154(b) is for application.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an inservice 
injury or disease can be overcome by satisfactory lay or other 
evidence which shall be sufficient proof of service occurrence or 
aggravation if consistent with the circumstances, conditions, or 
hardships of service.  38 U.S.C.A. § 1154(b).  These veterans may 
prove service connection by "satisfactory lay or other evidence" 
even in the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the United States Court of Appeals (Court) 
articulated a three-step sequential analysis to be performed when 
a combat veteran seeks benefits under the method of proof 
provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine whether 
a veteran has proffered "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease."  If 
a veteran produces credible evidence that would allow a 
reasonable fact-finder to conclude that the alleged injury or 
disease was incurred in service, then the veteran has produced 
"satisfactory evidence" to satisfy the first requisite step of 
analysis under the stated provision.  This determination requires 
the credibility of the veteran's evidence to be judged standing 
alone and not weighed against contrary evidence.

In the second step, the VA must then determine if the proffered 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, again without weighing the veteran's 
evidence with contrary evidence.  If these two inquiries are met, 
the Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," even if no official 
record of such incurrence exists.  At this point a factual 
presumption arises that the alleged injury or disease is service-
connected.

It is in the third step under Collette, that the VA is to weigh 
evidence contrary to that which established the presumption of 
service connection.  If the VA meets its burden of presenting 
"clear and convincing evidence to the contrary," the presumption 
of service connection is then rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, applies 
only to the second element of service connection under the Caluza 
test; that is, whether an injury or disease was incurred or 
aggravated in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting the 
disability to service.  Caluza; Collette.  Competent evidence is 
required to establish the veteran's current disability and the 
nexus connecting that disability to an in service injury or 
disease.  That is, the veteran must meet his evidentiary burden 
with respect to service connection.  Collette.

The Veteran has proffered "satisfactory lay or other evidence" 
of service incurrence of the mine explosion.  He has been awarded 
the Purple Heart based on injuries and has been granted service 
connection for PTSD based on his combat service including that 
incident.  The Veteran is credible in his report of the accident 
and also in his report of the head injury.  These instances are 
consistent with the Veteran's type of service.  

However, the VA examiner indicated that the Veteran's 
descriptions of the onset of his headaches are inconsistent with 
his having suffered a concussion.  The Board notes that there was 
only a two month span between when the accident happened and when 
the Veteran indicated that the headaches began.  It appears that 
the examiner thought the span to be longer.  The Board is mindful 
that the Veteran has variously reported that the headaches 
started close in proximity to service versus up to one year 
later.  However, the Board accepts that the Veteran's recall of 
the onset is flawed, but that this deficit does not render his 
entire report of the incident or the headaches inherently 
incredible as the accident did occur and resulted in the award of 
a Purple Heart.  Therefore, the Board accepts that while the 
Veteran's report of the details of the head injury has varied, 
the mine explosion did occur and the Veteran did in fact suffer a 
head injury which resulted in headaches, the type of disability 
capable of lay observation.  

In addition, although the VA examiner questioned the variable 
reports regarding the nature of the Veteran's headaches, as 
previously noted, the Veteran has been noted to in fact have 
different types of headaches, resulting in different 
presentations rather than necessarily inconsistent reports.  
While all the headaches may not be service-related to the head 
injury, the Board finds that the Veteran has presented credible 
evidence of continuity of symptoms since service of headaches in 
general and that there have been headaches present since service.  
The Board cannot differentiate between the service-related and 
nonservice-related headaches.  See generally Mittleider v. West, 
11 Vet. App. 181 (1998).

In sum, the Board finds that there are conflicts in the record.  
There is competent and credible lay evidence of inservice head 
injury and headaches essentially since that time.  There is 
competent and credible evidence that the Veteran has suffered 
different types of headaches.  There is also competent and 
credible evidence offered by the VA examiner that the Veteran's 
current headaches are not service-related.  Although there is 
contrasting evidence, overall, the Board finds that the competent 
and credible evidence of record is in relative equipoise as to 
the matter of whether a headache disorder is attributable to 
service.  The evidence in this case is so evenly balanced so as 
to allow application of the benefit-of- the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, service connection for a 
headache disorder is warranted.

With regard to service connection for a vascular nerve disorder, 
there is no inservice documentation of a vascular nerve disorder 
and no post-service documentation of a vascular nerve disorder or 
any disability of the arteries or veins.  Rather, the record 
shows that during service, on August 11, 1970, the Veteran was 
noted to have a "vascular nevus" of the face.  It is possible 
that the Veteran intended to claim service connection for this 
skin disorder (vascular nevus versus vascular nerves); thus, the 
matter was referred to the AOJ in the introductory portion of the 
decision.  

The preponderance of the evidence does not indicate that the 
Veteran has a vascular nerve disorder.  There is no evidence of a 
current diagnosis or any post-service treatment for the claimed 
disorder.  See Pond v. West, 12 Vet. App. 341 (1999).  The 
Veteran has not described any current manifestations or symptoms 
of a vascular nerve disorder.  In short, there is no competent 
lay or medical evidence showing the presence of a current 
vascular nerve disorder. 

The Board notes that the existence of a current disorder is the 
cornerstone of a claim for VA disorder compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In the absence of proof of a present disability, a vascular nerve 
disorder, there can be no valid claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143- 44 (1992).  Therefore, service connection for 
a vascular nerve disorder is denied.  


ORDER

The appeal as to the issue of service connection for a 
psychiatric disorder other than PTSD is dismissed.  

Service connection for a headache disorder is granted.  

Service connection for a vascular nerve disorder is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


